Citation Nr: 0422681	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation to this disability, effective from 
October 2001.  Following receipt of notification of the 
decision, the veteran perfected a timely appeal with respect 
to the claim of entitlement to an initial compensable rating 
for this service-connected disability.  


REMAND

In February 2002, the veteran underwent a VA audiological 
evaluation.  In the notice of disagreement which was 
subsequently received at the RO in November 2002, the veteran 
asserted that this examination was inadequate for rating 
purposes.  Specifically, the veteran contended that the 
audiologist who conducted the evaluation "had . . . [him, 
the veteran] keep in . . . [his] hearing aids for part of . . 
. [the] examination."  

In this regard, the Board notes that, in the report of the 
February 2002 VA audiological evaluation, the audiologist 
stated that the veteran "currently wears self-purchased 
hearing aids in both ears."  The audiologist did not note 
whether the veteran wore his hearing aids for any portion of 
the examination.  See 38 C.F.R. § 4.85 (2003) (Examinations 
will be conducted without the use of hearing aids.)

Further review of the claims folder indicates that, in July 
2001, the veteran underwent a private audiological 
evaluation.  A comparison of the findings shown on this 
private examination with those of the VA evaluation completed 
in February 2002 appears to indicate some difference in the 
findings.  Since the VA audiological examination was 
conducted almost two-and-a-half years ago, the Board finds 
that a remand is necessary to accord the veteran an 
opportunity to undergo another VA audiological evaluation to 
determine the current nature and extent of his 
service-connected bilateral hearing loss.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature and 
extent of the service-connected bilateral 
hearing loss.  The report should specify 
that testing was done without the use of 
hearing aids.  The claims folder and a 
copy of this Remand should be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including an audiological 
evaluation, should be conducted.  

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to an 
initial compensable disability rating for 
bilateral hearing loss.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  This appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



